DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode nodes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1 and 11 each recite “electrode nodes”; upon review of the specification and drawings there is no mention of or demonstration of what applicant considers an electrode node to be.  The meaning of the claim limitation electrode node is therefore ambiguous and not ascertainable from the specification, claim language and/or drawings.  For the purpose of examination an electrode node will be considered to be a grouping of 2 or more electrodes.  
The disclosure is objected to because of the following informalities: throughout the specification US Patent Publication numbers and/or Serial Numbers are used (see paragraphs 0017, 0039, 0045. 0053, 0063, 0081 and 0085).  Each recitation should be updated to reflect the US Patent No. where appropriate.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraph 0053.
Claim Objections
Claim 1 recites “a plurality of electrode nodes” and also “each electrode node” (in line 2), the second recitation lacks proper antecedent basis and should be amended to read “each of the electrode nodes”.
Claims 2, 4 and 16-17 are objected to because of the following informalities:  claims 2 and 4 depend from claim 1.   Claim 1 recites “store information” and then “the stored information”.  However claims 2 and 4 recite “the information”, this lends to some ambiguity and the claim language should be amended to recite “the stored information” in order to clearly identify the antecedent basis for the limitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the claim limitation “electrode nodes”, this language is undefined in the specification and drawings and is therefore indefinite in the claim language.  As is known in electrical engineering  nodes connect circuit elements in a circuit diagram.  There are no circuit diagrams provided.  For the purpose of examination an electrode node will be considered to be the grouping of two or more electrodes to provide stimulation between the two or more electrodes thus creating an electric field of stimulating in the tissue. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thacker et al. US 9,731,133. 
Regarding claim 1:  Thacker discloses a stimulator device (“neurological stimulation systems”, column 1, line 24), comprising: a plurality of electrode nodes (considered to be the T9 and T10 groupings seen in figures 2A and 2B), each of the electrode nodes are configured to be coupled to one of a plurality of electrodes configured to contact a patient’s tissue (figures 2A and 2B demonstrate the electrodes, also see column 8, lines 18-22); stimulation circuitry configured to execute a stimulation program to provide stimulation current to at least two of the electrode nodes, wherein the stimulation program comprises a plurality of sub-programs configured to be executed by the stimulation circuitry (abstract, column 8, lines 35-58 and table 1; each program is considered a sub-program and the “program” is the stepping through of each subprogram); and controller circuitry configured to periodically store information that indicates where the stimulation circuitry is in its execution of the plurality of sub-programs (column 9, lines 19-45; the device stores the patient input which is associated with the program or subroutine which corresponds to when the patient input is received).  
conditional limitation.  If no interruption occurs that prevents the stimulation circuitry from continuing execution of the program then the claim limitations are met by the Thacker reference as discussed above.  Should the function occur, the device of Thacker is capable of performing the task in that the controller is capable of performing the task.  
Regarding claim 2: Thacker discloses that the stored information comprises markers that are pre-defined in the stimulation program (column 9, lines 40-45, the predefined markers are considered to be the pain scores).
Regarding claim 3: Thacker discloses that the stimulation program comprises a block comprising a sub-program (see Table 1, each of the individual programs is considered a block).  The language “and wherein the point corresponding to the interruption comprises a beginning of a first marked sub-program in the at least one block  executed when the interruption occurred” is considered to depend from the conditional limitation of claim 1 and is therefore also a conditional limitation.  
Regarding claim 4-6:  Thacker discloses that the stored information comprises markers that are pre-defined for the sub-programs (table 1, column 9, lines 40-45).  The language found in lines 2-5 of claim 4 and all of claims 5-6 is dependent upon the conditional limitation of claim 1 is also considered conditional. 
Regarding claim 8:  Thacker discloses that the control circuitry is further configured to receive an indication that the stimulation circuitry can continue the execution of the plurality of sub-programs before using the stored information to continue execution of the plurality of sub-programs (column 9 lines 32-51).
Regarding claims 9 and 13:  the claim is directed towards the “interruption” which is a conditional limitation in claim 1 and therefore claim 9 is also a conditional limitation. 
Regarding claim 10:  Thacker discloses the indication is received from an external device in communication with the stimulator device (column 9, line 45).
Regarding claim 11:  Thacker discloses the sub-programs (A and B) select different combinations of electrode nodes (column 8, lines 32-34 and table 1).s
Regarding claim 14:  Thacker discloses one or more implantable leads 111a/111b with the electrodes 1-8 (figures 2A-2B).
Regarding claim 15:  Thacker discloses a fully implantable pulse generator 110 and an external trial generator 105 (figure 1).
Regarding claim 18: Thacker discloses each sub program is configured to be executed for a same duration (column 8, line 50, clearly the time can be set to be identical for each program).
Regarding claim 19: Thacker discloses the control circuitry is associated with a pain score memory, and the pain score memory is configured to store an association with a pain score wirelessly received at the device with an indication of a sub-program being executed (column 9,lines 19-67).
Regarding claim 20:  Thacker discloses the control circuitry comprises or is associated with memory configured to store the stimulation program and sub programs and stores a duration of each sub-program (column 13, lines 29-30). 
Regarding claims 16-17:  Thacker discloses that the stored information includes information regarding sub-programs that are being executed and how far the sub-program is towards completion (column 9, lines 32-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thacker et al. US 9,731,133 in view of Grandhe et al. US 2015/0165209.
Regarding claim 12:  Thacker discloses the claimed invention however Thacker does not specifically disclose subthreshold stimulation.   Grandhe however teaches of using subthreshold stimulation (abstract).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Thacker to include subthreshold stimulation, as taught by Grandhe, in order to deliver stimulation which produces paresthesia (Grandhe paragraph 0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792